Citation Nr: 1740431	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  11-20 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a gastrointestinal disorder, claimed as ulcerative colitis.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his son


ATTORNEY FOR THE BOARD

K. Clark, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from December 1963 to June 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).  

In February 2016, the Veteran and his son testified at a Board hearing before the undersigned Veterans Law Judge. A hearing transcript has been associated with the record.

In February 2010, the Board remanded the claim for the issuance of a statement of the case and, thereafter, the Veteran perfected his appeal.  Subsequently, the Board remanded the case in May 2016 for additional development and it now returns for further appellate review.  Further, at such time, the Board observed that, in October 2007, the Veteran submitted a VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative) in favor of The American Legion.  Thereafter, in July 2014, he submitted a VA Form 21-22 in favor of Georgia Department of Veterans Services.  However, as the Veteran's case was certified to the Board in July 2013 and such change in representation was submitted more than 90 days thereafter without good cause, the Board determined that The American Legion retained representation of the Veteran in his appeal.  38 C.F.R. § 20.1304(a), (b) (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ. VA will notify the Veteran if further action is required.



REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration. See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The Veteran contends that he has a gastrointestinal disorder that had its onset in service. Specifically, at the February 2016 Board hearing, he stated that his condition began in service and that a military doctor described it as a "nervous stomach."  He further indicated that the condition has continued since service, occurs one to two times per month, and he received treatment through VA for it. 

In this regard, the Veteran's service treatment records (STRs) reflect that, in January 1964, he reported bright red blood in his stools for three days.  A March 1964 record reveals that the Veteran complained of pain and cramping, as well as blood in his bowel movements.  Further, a May 1964 service record indicated the passage of blood in the Veteran's anus for the previous six months, which began in basic training.  He reported the passage of blood occurred daily.  The impression was rule out ulcerative colitis.  Finally, at the time of his May 1964 discharge from service, the Veteran indicated that he had stomach, liver, or intestinal trouble.  In connection with his May 1964 Medical Board Proceedings, which resulted in a discharge for an unrelated condition, the Veteran reported that, with regard to his past medical history, he had difficulty since he got in the Army passing red colored blood in his bowel movements and an evaluation in a dispensary gave the impression of mild ulcerative colitis syndrome probably aggravated by worry and dissatisfaction with the job situation in the Army.

Pursuant to the May 2016 remand, the Veteran was afforded a VA examination in November 2016 to determine if he had a gastrointestinal disorder, to include ulcerative colitis, that was related to his military service. At such time, the examiner found that the Veteran had a diagnosis of chronic constipation since years ago and that he used stool softeners. The examiner opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness. In support thereof, the examiner noted that the Veteran had bright red bleeding per rectum while in the military and noted the Veteran's reports that he always had problems with constipation. However, the examiner noted that the Veteran had an anoscopy in 1964 that did not do a biopsy and said that it appeared that the Veteran had mild proctitis at that time. The examiner also explained that the Veteran had a normal colonoscopy in 2007 and that he had a history of constipation in a note for a pre-op colonoscopy in July 2016. The examiner further stated that there was no evidence that the Veteran had ulcerative colitis in the military or in 2007. Thus, the examiner concluded that if the Veteran had ulcerative colitis, it did not start in the military and that she had no evidence that he had ulcerative colitis at the time of the VA examination. The examiner also found that nothing in the record suggested that the Veteran was diagnosed with constipation while in the military and the etiology of his diagnosed constipation was unknown. 

However, the Board finds that the November 2016 opinion is inadequate to decide the claim and a remand is necessary to obtain addendum opinion. Specifically, while the examiner found that the Veteran did not have a diagnosis of ulcerative colitis, she did not provide an adequate rationale for her opinion that the Veteran's diagnosed chronic constipation did not incur in or was not caused by his military service. Rather, she only noted that there was nothing in the record to suggest that he was diagnosed with constipation while in the military and that the etiology of his diagnosed constipation was unknown. In this regard, to be adequate, a medical opinion must do more than state a conclusion that etiology of a disability is unknown or unknowable; rather, the medical examiner must support his or her conclusion with sufficient rationale and explanation. See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (holding that "the mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign the doctor's opinions"). Thus, a remand is warranted for an addendum opinion. 

Accordingly, the case is REMANDED for the following action:

1. Return the record to the VA examiner who conducted the November 2016 gastrointestinal examination. The record and a copy of this Remand must be made available to the examiner. The examiner should note in the examination report that the record and the Remand have been reviewed. If the November 2016 VA examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion. The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

The examiner should offer an opinion as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's gastrointestinal disorder, diagnosed as chronic constipation, had its onset in, or is otherwise related to, his military service.

The examiner should specifically consider and discuss the Veteran's history of in-service treatment for abdominal pain, bowel problems, and blood in his stools. She is advised that the sole basis of a negative opinion cannot be the fact that the Veteran's service treatment records are silent as to constipation.

If the examiner determines that she cannot provide an opinion without resorting to mere speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined. In particular, she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  In this regard, the AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.

A clear rationale for all opinions given is needed. A discussion of the facts and medical principles involved, and the Veteran's lay assertions, to include the onset and continuity of symptomatology, should be considered and discussed in giving any opinion.

2.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

